Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed 08/14/2020. Claims 1-40 are presently pending and are presented for examination. Of the above claims, 1-20 are withdrawn from consideration.
Information Disclosure Statement
The Information Disclosure Statement filed on 08/14/2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. GB1802475.2, filed on 02/15/2018.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-29, 31-34, 36, & 38-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et. al. (U.S. Publication No. 2017/0008522).
Regarding claim 21
Sato discloses “A control system for a host vehicle operable in an autonomous mode and a non- autonomous mode, the control system comprising one or more controllers configured to: receive, when operating in the non-autonomous mode: a mode signal indicative of the host vehicle operating in a training mode;” (See Sato Fig. 17, Char. 56-58).
Sato discloses “and environment data indicative of a sensed environment of the host vehicle during a first manoeuvre by the host vehicle from a first location to a first navigation goal;” (See Sato Abstract “At the time of a manual driving mode, the running paths of the vehicle at the different driving scenes are stored as specific vehicle running paths which show the driving characteristics of the driver.”).
Sato discloses “wherein, in the training mode, the one or more controllers: identify a navigable area in a vicinity of the first manoeuvre based on the environment data, the navigable area being suitable to contain a plurality of possible navigation paths for subsequent navigation of the host vehicle,” (See Sato Fig. 12 A & B, & [0090] “FIG. 12A and FIG. 12B show the case of learning the vehicle running path P with the highest frequency among the plurality of vehicle running paths P along which the host vehicle V was driven when, for example, the driving scenes are ones of overtaking a vehicle at the time of the manual driving mode, the speeds of the host vehicle V are the same, the speeds of the other vehicle A are the same, and the weather and state of the road surface are the same.”).
Sato discloses “operating in the autonomous mode, to a second navigation goal within the navigable area, the second navigation goal being different than the first navigation goal;” (See Sato Fig. 13 A & B, & [0093]-[0094] “FIG. 13A and FIG. 13B show 
Sato discloses “and output vehicle control data indicative of the navigable area,
Sato discloses “wherein when subsequently navigating to the second navigation goal in the autonomous mode, the control system utilises the vehicle control data to autonomously control the host vehicle.” (See Sato [0057] “These controls are updated each time acquiring an updated new driving plan at step 30. In this way, automated driving of the vehicle V along the generated driving plan is performed.”).
Regarding claim 22
Sato discloses “The control system of claim 21 wherein the one or more controllers collectively comprise: at least one electronic processor having an input for receiving the mode signal and the environment data;” (See Sato Fig. 1, Chars. 10, 12 & 18).
Sato discloses “and at least one electronic memory device associated with the at least one electronic processor and having instructions stored therein;” (See Sato Fig. 1, Char. 16).
Sato discloses “and wherein the at least one electronic processor is configured to access the at least one memory device and execute the instructions to utilise the vehicle control data to autonomously navigate to the second navigation goal.” (See Sato Abstract “At the time of automated driving, when the driving scene becomes a driving scene for which the specific vehicle running path is stored, a vehicle running path close to the stored specific vehicle running path is selected from among the plurality of generated vehicle running paths, and the vehicle is automatically driven along this selected vehicle running path.”).
Regarding claim 23
Sato discloses “The control system of claim 21, wherein a start location associated with the plurality of possible navigation paths is the first navigation goal.” (See Sato Fig. 12B v(0), theta(0)).
Regarding claim 24
Sato discloses “The control system of claim 21, wherein a location of the second navigation goal substantially corresponds to the first location.” (See Sato Fig. 12 A & B, &  [0090] “FIG. 12A and FIG. 12B show the case of learning the vehicle running path P with the highest frequency among the plurality of vehicle running paths P along which the host vehicle V was driven when, for example, the driving scenes are ones of overtaking a vehicle at the time of the manual driving mode, the speeds of the host vehicle V are the same, the speeds of the other vehicle A are the same, and the weather and state of the road surface are the same.”).
Regarding claim 25
Sato discloses “The control system of claim 21, wherein the environment data is indicative of the sensed environment of the host vehicle proximal to the host vehicle during the first manoeuvre.” (See Sato [0007] “A storage unit is also provided which stores a running path of the host vehicle in a preset driving scene at the time of the manual driving mode as a specific vehicle running path which represents the driving characteristics of the driver in the preset driving scene. At the time of the automated driving mode, the driving plan generation unit selects a vehicle running path from the plurality of vehicle running paths when the driving scene becomes a driving scene for which the specific vehicle running path is stored in such a way that the selected vehicle running path is closer to the specific vehicle running path compared with the single vehicle running path which is determined by the driving plan generation unit when no 
Regarding claim 26
Sato discloses “The control system of claim 25, wherein the environment data is indicative of the sensed environment of the host vehicle at or generally rearward of a rear of the host vehicle during the first manoeuvre.” (See Sato [0028] “The captured information of this camera SA is sent to the electronic control unit 10. On the other hand, radar is a device which utilizes radio waves to detect obstacles at the outside of the vehicle V. This radar detects obstacles around the vehicle V from the reflected waves of radio waves which are emitted from the radar to the surroundings of the vehicle V.”).
Regarding claim 27
Sato discloses “The control system of claim 26, wherein the environment data is indicative of the sensed environment of the host vehicle at or generally forward of a front of the host vehicle during the first manoeuvre.” (See Sato [0028] “In FIG. 1, the external sensor 1 shows a detection device for detecting information on the surroundings of the host vehicle V, that is, the external conditions. This external sensor 1 includes at least one of a camera, radar, and LIDAR (laser imaging detection and ranging device). The camera, for example, as shown in FIG. 2 by the reference notation SA, is provided at a back side of a front windshield of the vehicle V. This camera SA captures an image of the front of the vehicle V.”).
Regarding claim 28
Sato discloses “The control system of claim 26, wherein the environment data is indicative of the sensed environment of the host vehicle at or generally forward of a front of the host vehicle during the first manoeuvre.” (See Sato Fig. 17, Chars. 50-67 & [0034] “In FIG. 1, the navigation system 6 is a device which guides the driver of the vehicle V to a destination which is set by the driver. In this navigation system 6, a target route to the destination is calculated based on the current position information of the host vehicle V which is measured by the GPS reception unit 2 and the map information of the map database 4. This information of the target route of the vehicle V is sent to the electronic control unit 10.”).
Regarding claim 29
Sato discloses “The control system of claim 28, wherein in the determined navigation path, the host vehicle is to arrive forwardly at the second navigation goal.” (See Sato Abstract “At the time of automated driving, a plurality of vehicle running paths which show changes along with time of a speed and advancing direction of the vehicle are generated based on the information on the surroundings of the vehicle which is detected by an external sensor. (An advancing direction includes forward motion of a vehicle.)”).
Regarding claim 31
Sato discloses “The control system of claim 21 wherein: the one or more controllers include a first controller for receiving the mode signal;” (See Sato Fig. 1, Char. 10).
Sato discloses “and the control system comprises an input apparatus, operable by a user of the host vehicle to provide the mode signal to the first controller.” (See Sato Fig. 1, Char. 18).
Regarding claim 32
Sato discloses “The control system of claim 21, comprising a primary control apparatus to receive one or more primary control inputs from the user to cause the host vehicle to perform the first manoeuvre.” Per spec “The primary control apparatus 15320 is configured to receive one or more primary control inputs from the user, for example one or more steering control inputs” (See Sato [0035] “On the other hand, in the HMI 7, if the driver inputs an instruction to stop the automated driving, a signal is sent to the electronic control unit 10 whereby the automated driving is stopped resulting in the automated driving mode being switched to the manual driving mode where the vehicle is driven by operations of the driver.” & [0036] “In FIG. 1, the actuator 8 is provided for performing the running control of the vehicle V. This actuator 8 includes at least an accelerator actuator, brake actuator, and steering wheel actuator. The accelerator actuator controls a throttle opening degree in accordance with a control signal from the electronic control unit 10 and thereby controls a drive force of the vehicle V.”).
Regarding claim 33
Sato discloses “The control system of claim 21, comprising sensing means configured to output the environment data to the one or more controllers.” (See Sato [0028] “The captured information of this camera SA is sent to the electronic control unit 10. On the other hand, radar is a device which utilizes radio waves to detect obstacles at the outside of the vehicle V. This radar detects obstacles around the vehicle V from the reflected waves of radio waves which are emitted from the radar to the surroundings of the vehicle V. Obstacle information which is detected by the radar is sent to the electronic control unit 10.”).
Regarding claim 34
Sato discloses “The control system of claim 33, wherein the sensing means comprise at least one sensor for sensing the environment of the host vehicle during the first manoeuvre.” (See Sato Fig. 1, Char. 12).
Regarding claim 36
Sato discloses “A vehicle comprising the control system of claim 21, and a sensing means arranged to output the environment data to the control system.” (See Sato [0028] “The captured information of this camera SA is sent to the electronic control unit 10. On the other hand, radar is a device which utilizes radio waves to detect obstacles at the outside of the vehicle V. This radar detects obstacles around the vehicle V from the reflected waves of radio waves which are emitted from the radar to the surroundings of the vehicle V. Obstacle information which is detected by the radar is sent to the electronic control unit 10.”).
Regarding claim 38
Sato discloses “The vehicle as claimed in claim 36, wherein the sensing means is arranged such that the environment data indicative of the sensed environment of the host vehicle during the first manoeuvre is indicative of a sensed environment of the host vehicle from the host vehicle when performing the first manoeuvre in a reverse orientation.” (See Sato [0028] “In FIG. 1, the external sensor 1 shows a detection device for detecting information on the surroundings of the host vehicle V, that is, the external conditions. This external sensor 1 includes at least one of a camera, radar, and LIDAR (laser imaging detection and ranging device).” Discloses detecting surroundings of the vehicle with a lidar. A vehicle in manual operation can be driven both forwardly).
Regarding claim 39
Sato discloses “A method for controlling a vehicle operable in an autonomous mode and a non- autonomous mode, the method comprising: receiving, when the vehicle is operating in the non-autonomous mode, environment data indicative of a sensed environment of the vehicle during a first manoeuvre by the vehicle from a first location to a first navigation goal;” (See Sato Abstract “At the time of a manual driving mode, the running paths of the vehicle at the different driving scenes are stored as specific vehicle running paths which show the driving characteristics of the driver.”).
Sato discloses “operating the vehicle in a training mode;” (See Sato Fig. 17, Char. 56-58).
Sato discloses “when operating in the training mode: identifying a navigable area suitable to contain a plurality of possible navigation paths for autonomous navigation of the vehicle to a second navigation goal different than the first navigation goal, the navigable area being in a vicinity of the first manoeuvre, based on the sensed environment;
Sato discloses “and outputting vehicle control data indicative of the navigable area;” (See Sato [0055] “If the trajectory P is selected, the position (x(1), y(1)) of the vehicle V and the driving state (v(1), θ(1)) of the vehicle V at the time t=Δt on the selected trajectory P, the position (x(2), y(2)) of the vehicle V and the driving state (v(2), θ(2)) of the vehicle V at the time t=2Δt on the selected trajectory P, and the position (x(n), y(n)) of the vehicle V and the driving state (v(n), θ(n)) of the vehicle V at the time t=nΔt on the selected trajectory P are output from the driving plan generation unit 14, and in the driving control unit 15, the driving operation of the vehicle is controlled based on these positions of the vehicle V and driving states of the vehicle V.”).
Sato discloses “and when operating in the autonomous mode, autonomously controlling the vehicle to navigate to the second navigation goal utilising the vehicle control data.” (See Sato [0057] “These controls are updated each time acquiring an updated new driving plan at step 30. In this way, automated driving of the vehicle V along the generated driving plan is performed.”).
Regarding claim 40
Sato discloses “A non-transitory, computer-readable storage medium containing instructions that when executed by one or more processors causes the one or more processors to carry out the method of Claim 39.” (See Sato Fig. 1, Char. 16 & Abstract “At the time of automated driving, when the driving scene becomes a driving scene for which the specific vehicle running path is stored, a vehicle running path close to the stored specific vehicle running path is selected from among the plurality of generated vehicle running paths, and the vehicle is automatically driven along this selected vehicle running path.”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et. al. (U.S. Publication No. 2017/0008522) in view of Wang et. al. (U.S. Publication No. 2018/0194344).
Regarding claim 30
Sato discloses all of the elements of claim 21 and further discloses all of the elements of the claimed invention except “The control system of claim 21, wherein the control system is configured to output a notification signal to cause output of a user notification for notifying a user of the host vehicle of an availability of autonomous navigation of the host vehicle to the second navigation goal, and wherein the one or more controllers cause the control system to output the notification signal based on the navigable area.”
Wang discloses “The control system of claim 21, wherein the control system is configured to output a notification signal to cause output of a user notification for notifying a user of the host vehicle of an availability of autonomous navigation of the host vehicle to the second navigation goal, and wherein the one or more controllers cause the control system to output the notification signal based on the navigable area.” (See Wang [0012] “When a vehicle 100 arrives at the start position 102, a driver can command the vehicle to begin an autonomous parking maneuver. In some examples, the vehicle 100 can provide an indication and/or notification to a user (e.g., the driver, vehicle owner, and/or another third party) that the start position 102 of an autonomous parking navigation path 104 has been reached.”).
Sato and Wang are analogous, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Sato to incorporate the teachings of Wang to provide sending of a notification to a user of a vehicle of the autonomous systems availability, when an autonomous control system determines that a vehicle has reached a start position for autonomous operation, based upon the surrounding area. Doing so provides a strategy known in the art for transitioning control of a vehicle from a manual operation to an autonomous operation, advantageously provided as a method to optionally integrate autonomous control of a vehicle in an area recognized by a control system, to achieve a more comfortable feeling autonomous control of a vehicle as it corresponds to operators own driving tendencies.
Claims 35 & 37 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et. al. (U.S. Publication No. 2017/0008522) in view of Iwama et. al. (U.S. Publication No. 2018/0246515).
Regarding claim 35
Sato discloses all of the elements of claim 33 and further discloses all of the elements of the claimed invention except “The control system of claim 33, wherein the sensing means comprises a first sensing means configured to be directed generally forward from the host vehicle, and a second sensing means configured to be directed generally rearward from the host vehicle.”
Iwama discloses “The control system of claim 33, wherein the sensing means comprises a first sensing means configured to be directed generally forward from the host vehicle, and a second sensing means configured to be directed generally rearward from the host vehicle.” (See Iwama [0051] “For example, the vehicle 101 can include surrounding cameras 102-105, and an automatic parking system 106 implemented using the processor. In this example, the front camera 102 is set on the front bumper to observe the front area of the vehicle 101. The left camera 103 and the right camera 104 are set under the side mirrors so to observe the left and right side areas. The rear camera 105 is set on the rear door to observe the rear area.” Also see Iwama Abstract “The system acquires a set of images of the parking space using at least one sensor during the motion of the vehicle along the first parking path and constructs the model of the parking space using the set of images.”).
Sato and Iwama are analogous, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Sato to incorporate the teachings of Iwama to provide designated sensors for the front and rear of a vehicle. Doing so provides well known technology in the art for sensing the surroundings of a vehicle and training an autonomous controller based upon the sensed environment/motion of the vehicle, advantageously provided as designated sensors for training of an autonomous controller based upon both forward & reverse motion of a drivers tendencies corresponding to a detected area, to achieve improved feelings to 
Regarding claim 37
Sato discloses all of the elements of claim 36 and further discloses all of the elements of the claimed invention except “The vehicle as claimed in claim 36, having a front and a rear, wherein the sensing means comprises a first sensing means directed generally forward of the front of the vehicle and a second sensing means directed generally rearward of the rear of the vehicle.”
Iwama discloses “The vehicle as claimed in claim 36, having a front and a rear, wherein the sensing means comprises a first sensing means directed generally forward of the front of the vehicle and a second sensing means directed generally rearward of the rear of the vehicle.” (See Iwama [0051] “For example, the vehicle 101 can include surrounding cameras 102-105, and an automatic parking system 106 implemented using the processor. In this example, the front camera 102 is set on the front bumper to observe the front area of the vehicle 101. The left camera 103 and the right camera 104 are set under the side mirrors so to observe the left and right side areas. The rear camera 105 is set on the rear door to observe the rear area.” Also see Iwama Abstract “The system acquires a set of images of the parking space using at least one sensor during the motion of the vehicle along the first parking path and constructs the model of the parking space using the set of images.”).
Sato and Iwama are analogous, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Sato to incorporate the teachings of Iwama to provide designated sensors for the front and rear of a vehicle. . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sohn et. al. (U.S. Publication No. 2019/0143992) discloses self-driving learning apparatus and method using driving experience information with both front and rear detection sensors (See [0046]). Kim (U.S. Publication No. 2019/0025842) discloses a vehicle control device mounted on vehicle and method for controlling the vehicle with both front and rear detection sensors (See [0131]-[0132]) and sending a notification that an autonomous system is not available (See [0332]). Gao (U.S. Publication No. 2017/0329331) discloses a control system for semi-autonomous control of a vehicle along a learned route with both front and rear facing sensors (See [0030]) and sending an alert that an autonomous system is not available (See [0018]). Paul et. al. (U.S. Publication No. 2016/0264132) discloses automatic valet parking with a vehicle comprising a learning mode (See [0010]) and with both front & rear facing sensors (See [0024]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083. The examiner can normally be reached Monday-Friday 8:30 am - 6:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JERROD IRVIN DAVIS/
Examiner, Art Unit 3664                                                                                                                                                          
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664